Title: Resolution on Steuben’s Memorial, [15 April 1784]
From: Continental Congress
To: 



[15 April 1784]

Congress having been made sensible that Major Genl. Baron de Steuben when he left Europe to enter into the service of America, independantly of other sacrifices, relinquished offices of very considerable income and honour and that unless he can receive the monies due to him from these states, his return from their service will be to a situation dishonourable to them and discouraging to others in future.
Resolved that the proper officers proceed to the liquidation of the monies due from these states to Majr. Genl. Baron de Steuben: that the Superintendant of finance report to Congress his opinion of the most speedy and efficacious means of procuring and paying the same either here or in Europe; that Baron Steuben be assured that Congress will adopt these or such others as shall appear most proper and effectual for doing him that justice which the peculiarity of his case authorises. And that for his accomodation in the mean time he be presented with ten thousand dollars for the immediate delivery of which the financier will take order.
